This is a suit by the appellee against the Hotel Association to recover the value of a valise and its contents, which it is claimed he deposited with the hotel, as baggage, at a time when he was a guest. A verdict and judgment resulted in appellee's favor for $102.
There is some conflict in the evidence bearing on some of the material points in the case, but we must view the evidence from the standpoint of appellee, as the verdict of the jury has settled the fact that it is entitled to belief.
The appellee visited Dallas on the 22d of December, 1902, and on the evening of that day went to the hotel and told the clerk that he wanted to check what he terms his "grip," and that he was going to Fort Worth, and would return the next day. The clerk said, "All right," and directed him to take his grip to the baggage room. He took the grip there, as directed by the clerk, and had it checked, and received a check therefor. At that time he did not register, and he went to Fort Worth that night and returned to Dallas the next morning and registered at the hotel, and thereafter ate lunch there, and in the evening, about three o'clock, presented his check, and requested that his baggage be delivered to him, as he was ready to depart for his home. He testifies that at that time it was discovered that his baggage was missing, and was lost, and he has never received his baggage, and has not been paid its value.
His evidence shows that he registered at the hotel about twelve o'clock during the day of the 23d, and at that time became a guest.
It is contended by the appellant that he was not a guest when he deposited and left his baggage at the hotel on the 22d. The court submitted the issue to the jury as to whether he was a guest at the time that his baggage was lost. It is clear from the evidence that he became a guest on the 23d of December; and, viewing the evidence from his standpoint, it tends to show that, when he actually became a guest of the hotel, his baggage was still in the custody of the party who was *Page 575 
authorized and required to receive and retain in custody the baggage of guests when properly checked.
If we concede that the appellant is correct in its conclusion that the appellee did not become a guest when he deposited his baggage at the hotel on the evening of the 22d, still, the verdict and judgment of the court below can be justified upon the ground that his baggage was in the custody of the hotel when he actually became a guest; that is, in custody of that servant of the hotel who was charged with the duty of receiving and keeping safely the baggage of guests. In the original deposit of the baggage, it was confided to the custody of the person who was charged with the duty of receiving it, provided the appellee was actually a guest. And the evidence shows that the party who received that baggage still continued, at the time that the appellee made his demand for it, in the capacity of custodian of the baggage of guests. Proof of the fact that he had actually received the baggage would be some evidence of the fact that he still retained its possession when the appellee registered and actually became a guest. And if it be true that he then had possession, from that time on, so long as the appellee continued as a guest, he would hold possession as the servant and representative of the hotel company. And if circumstances existed that would relieve it from liability, the burden would be upon the appellant to establish that fact, and it was not done in this case.
We find no reversible error presented by any of the assignments. Therefore, the judgment of the trial court is affirmed.
Affirmed.